DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 12 January 2022 and corresponding RCE filed 31 January 2022.
Claims 1, 10 and 19 are amended.
Claims 2, 4-5, 8, 11, 13-14 and 17 are cancelled.
Claims 1, 3, 6-7, 9-10, 12, 15-16 and 18-19 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2017111324898, filed on 15 Nov 2017. 
A translation of the certified copy of the priority document has been filed on 30 April 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.

Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive.
Claim Rejections Under 35 U.S.C. §112
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejections Under 35 U.S.C. §101
Step 2A Prong 1
Applicant argues that Claim 1 claims a method for processing and outputting information on a computer system based on a vehicle accident occurrence frequency calculation model which is pre-trained using a machine learning method, which 
“In Prong One, examiners evaluate whether the claim recites a judicial exception.[20] This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO's prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”” (2019 PEG, page 54, column 1)

Furthermore the 2019 PEG is an incorporation of the results of many cases that have been held in regard to subject matter eligibility. 
“These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not ‘‘directed to’’ a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. This analysis is performed at USPTO Step 2A, and incorporates certain considerations that have been applied by the courts at step one and at step two of the Alice/Mayo framework, given the recognized overlap in the steps depending on the facts of any given case.” (2019 PEG, page 53, column 3)

As a result, Step 2A Prong 1 does not require adherence to a strict definition of the groupings and subgroupings of abstract ideas, but rather determine if a claim is directed to those grouping and subgroupings along with an explanation of why 
Step 2A Prong 2
Applicant argues that the recited additional elements refrlect an improvement in the functioning of a computer, or an improvement to other technology or technical field. Examiner respectfully disagrees. Applicant specifically cites the claim emphasizing the importing of the data into a pre-trained model and further emphasizing that the model is trained and obtained 
Applicant argues that the incorporation of machine learning improves the ability of the computer to accurately process information. The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception:
“Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)

Drawing attention to the emphasized section, improvements in the judicial exception itself (e.g. a recited fundamental economic concept) is not an improvement in technology. In the current case, regardless of whether or not applicant’s invention processes different kinds of information as desired more accurately, improving a method, algorithm, or process data mining absent of any technological modification (merely generically using machine learning is not a technical modification), would be an improvement to the mental process or mathematical calculation of data calculation and data mining, but does not improve computers or technology.
Applicant argues that a human operator could not perform the recited computer system based method. The computer system components (processor and memory) are recited at a high level of generality (i.e. as a generic processor and generic memory) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).) Examiner further notes that while not claimed the examiner notes that "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (See MPEP §2106.05(f)(2).)

Claim Interpretation
Examiner notes that the phrase “user type of a target user” under its broadest reasonable interpretation can include a risk group or insurance policy category of a user.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1, 3, 6-7, 9-10, 12, 15-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a method, apparatus, and non-transitory computer storage medium for determining a vehicle user type. These are a process, machine, and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and similar versions are found in claims 1, 10 and 19:
Claims 1, 10 and 19:
“determining, based on the acquired at least one personal attribute characteristic, a user type of the target user under a preset attribute;”
“importing the acquired at least one personal attribute characteristic into a pre-trained vehicle accident occurrence frequency calculation model to obtain a predicted vehicle accident occurrence frequency of the target user, the vehicle accident occurrence frequency calculation model representing a corresponding relationship between the at least 
“determining the user type of the target user under the preset attribute to be the first user type, in response to determining the predicted vehicle accident occurrence frequency being greater than a preset vehicle accident occurrence frequency threshold;”
“determining the user type of the target user under the preset attribute to be the second user type, in response to determining the predicted vehicle accident occurrence frequency being not greater than the preset vehicle accident occurrence frequency threshold.”
These limitation(s), as drafted, are a process that, under its broadest reasonable interpretation, covers Mathematical concepts or Mental Processes but for the recitation of generic computer components. That is, other than reciting “at least one processor”, “a memory storing instructions…the operations comprising”, “a non-transitory computer storage medium”, or “a computer program…to perform operations” nothing in the claims’ elements precludes the steps from practically being mathematical formulas or equations or concepts performed in the human mind. For example, but for the recited computer language, 
Dependent claims 3, 5-6, 12 and 14-15 are directed to the following:
Claims 3 and 12:
“importing the acquired at least one personal attribute characteristic into a pre-trained user type determination model to obtain the user type of the target user under the preset attribute, wherein the user type determination model is used to represent a corresponding relationship between the at least one personal attribute characteristic and the user type.”
Claims 6 and 15:
“importing the acquired at least one personal attribute characteristic into a pre-trained vehicle 
“determining the user type of the target user under the preset attribute to be the first user type, in response to determining the predicted vehicle accident compensation rate being greater than a preset vehicle accident compensation rate threshold;”
“determining the user type of the target user under the preset attribute to be the second user type, in response to determining the predicted vehicle accident compensation rate being not greater than the preset vehicle accident compensation rate threshold.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to Mathematical Concepts or Mental Processes which include mathematical formulas or equations or concepts performed in the human mind such as 
The independent claims include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claims 1, 10 and 19:
“wherein the at least one personal attribute characteristic comprises at least one of: a natural personal attribute characteristic or a network behavior characteristic,”
“the network behavior characteristic comprises at least one of: an electronic map navigation characteristic, an interests profile characteristic, a common application characteristic, or a network search topic characteristic.”
“…wherein the user type comprises a first user type and a second user type, the first user type representing higher risk user than the second user type among vehicle insurance users.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above 
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claims 1, 10 and 19
“acquiring at least one personal attribute characteristic of a target user;”
“outputting the determined user type”
“…on a computing system, the computing system including at least one processor and a memory…”
“acquiring an initial vehicle accident occurrence frequency calculation model and a predetermined second sample data set, wherein each piece of sample data in the second sample data set comprises at least one personal attribute characteristic of each of a plurality of users and a historical vehicle accident occurrence frequency of the each of the plurality of users;”
“using the at least one personal attribute characteristic of the user in each piece of sample data in the second sample data set as input data, and the historical vehicle accident occurrence frequency of the user in the sample data as corresponding output data to train the initial vehicle accident occurrence frequency calculation model using a machine learning method;”
“defining the trained initial vehicle accident occurrence frequency calculation model as the pre-trained vehicle accident occurrence frequency calculation model.”
Claim 10
“at least one processor;”
“a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:”
The computer components (processor and memory) are recited at a high level of generality (i.e. as a generic processor and generic memory) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The acquiring/outputting steps are recited at a high-level of generality (i.e., as generally acquiring and generally outputting) such that they amounts to no more than mere data gathering or data outputting which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)

Dependent claims 7-9 and 16-18 contain the following additional elements:
Claims 7 and 16:
“acquiring an initial user type determination model and a predetermined first sample data set, wherein each piece of sample data in the first samples data set comprises at least one personal attribute characteristic of a user and a user type of the user under the preset attribute.”
“using the at least one personal attribute characteristic of the user in each piece of sample data in the first sample data set as input data, and 
“defining the trained initial user type determination model as the pre-trained user type determination model.”
Claims 9 and 18:
“acquiring an initial vehicle accident compensation rate calculation model and a predetermined third sample data set, wherein each piece of sample data in the third sample data set comprises at least one personal attribute characteristic of a user and a historical vehicle accident compensation rate of the user;”
“using the at least one personal attribute characteristic of the user in each piece of sample data in the third sample data set as input data, and the historical vehicle accident compensation rate of the user in the sample data as corresponding output data to train the initial vehicle accident compensation rate calculation model using a machine learning method;”
“defining the trained initial vehicle accident compensation rate calculation model as the pre-trained vehicle accident compensation rate calculation model.”
These elements are recited at a high level of generality (i.e., as simple acquiring and simply defining) such that they amount to no more than mere data gathering and data outputting which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The use of machine learning is implemented at a high level of generality (i.e. as simply using the data to train the models using machine learning) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of machine learning. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The processor mentioned above is not described in further detail within the applicant’s specification beyond example software units it may contain. Therefore examiner must interpret these elements as generic computer components.
The memory mentioned above are disclosed in applicant’s specification (See paragraph [0116] of the specification). The component is described as the following: “the computer readable storage medium may be any physical medium containing or storing programs which can be used by a command execution system, apparatus or element or incorporated thereto.” Therefore by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
(for defining models as specific models) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for acquiring/outputting data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lei et al. (US 2019/0005586 A1) discloses variable data analysis of personal attribute information associated with at least one vehicle insurance user.
Ferguson et al. (US 2018/0345981 A1) discloses categorizing the driver into one of multiple classes or categories of insurance policies. Ferguson discloses categorizing a driver based on a likelihood of being involved in an accident using thresholds to determine first and second classes or categories of insurance policies.
Denning et al. (US 2013/0339064 A1) discloses identifying affinities between groups of to be insured based on identified commonalities of the groups including interests and search queries.
Khoury (US 2017/0255966 A1) discloses classifying drivers into one or more groups or risk pools based on loss ratio prediction.
Alemayehu et al. (US 2007/0226014 A1) discloses underwriting a user based on an address characteristic of a target user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691